Title: To Benjamin Franklin from Charles James Fox, 1 May 1782
From: Fox, Charles James
To: Franklin, Benjamin


Sir,
St. James’s 1. May 1782
Though Mr. Oswald will no doubt have informed you of the nature of Mr. Grenville’s Commission, yet I can not refrain from making use of the opportunity his going offers me, to assure you of the esteem and Respect which I have borne to your character, and to beg you to believe that no change in my situation has made any in those ardent wishes for reconciliation which I have invariably felt from the very beginning of this unhappy Contest. Mr. Grenville is fully acquainted with my sentiments upon this subject, and with the sanguine hopes which I have conceived that those with whom we are contending are too reasonable to continue a contest which has no longer any object either real or even imaginary.—

I know your liberality of mind too well to be afraid lest any prejudices against Mr. Grenville’s Name may prevent you from esteeming those excellent qualities of heart and head which belong to him, or from giving the fullest credit to the sincerity of his wishes for Peace in which no Man in either country goes beyond him. I am with great truth and Regard, Sir, your most obedient humble Servant
C. J. Fox
Benjamin Franklin Esq.
